This was an action of trespass to try title brought by the appellee against appellant R. L. Stringfellow to recover lots numbers nine, ten and eleven in block seven in the town of Plainview. Appellee further pleaded that on or about the 18th or 19th of July, 1907, she and her husband, J. M. Braselton, executed a deed to the property to appellant Stringfellow, and she sought to cancel the deed as a cloud upon the title on the ground that she was induced to believe that the deed was a mortgage at the time she executed it, and further, upon the ground that she did not acknowledge said deed in accordance with the requirements of the statute in such cases made and provided. She further alleged that the property was her homestead at the time of the execution of the deed, and that Bern Wilson, who took her acknowledgment as notary, was the agent of R. L. Stringfellow in procuring the execution of said instrument, and that he was informed of the fact that she understood the deed to be a mortgage at the time she executed it. Defendant R. L. Stringfellow answered by general denial and plea of not guilty. The Amarillo National Bank intervened in the suit and adopted the answer of defendant Stringfellow, and also pleaded that at the time of the execution of the deed J. M. Braselton was indebted to the intervener in the sum of four thousand dollars for money loaned, evidenced by a promissory note, and that the deed was executed in consideration of a credit of two thousand dollars on said note; that the deed was executed in compliance with a contract made by Braselton with Stringfellow as president *Page 3 
of the bank, by the terms of which the property described in the deed should be conveyed in consideration of the cancellation of two thousand dollars of said indebtedness; that upon receipt of the deed the bank entered a credit, as agreed, without any notice of undue influence or fraud having been practiced on the plaintiff, if any was so practiced. The bank further alleged that no one was authorized to act as agent for the bank in said negotiations except R. L. Stringfellow, and that Stringfellow had no actual or constructive notice of any fraud or duress having been practiced in the procurement of said deed and its acknowledgment. From a judgment in favor of the plaintiff in the trial court the defendant and intervener have appealed.
The evidence of plaintiff that the property described in the deed was the homestead of J. M. Braselton and family at the time the deed was executed was not controverted, and the theory upon which the case was tried, and the correctness of which appellants do not challenge, was that the deed of conveyance sought to be annulled is effective to vest title in Stringfellow for the use and benefit of the bank, unless Stringfellow and J. M. Braselton agreed that it should be a mortgage to secure the payment of two thousand dollars of the amount which Braselton owed the bank; or unless Mrs. Braselton signed and acknowledged it believing it to be only a mortgage, and Stringfellow, with notice of such understanding on her part, procured her signature thereto; or unless the certificate of Mrs. Braselton's acknowledgment was false in the particulars alleged and taken by one employed by Stringfellow to procure the execution of the deed.
Plaintiff sought to prove that Bern Wilson, the notary who took her acknowledgment to the deed, was the agent employed by Stringfellow to procure the execution of the deed, and in this manner she sought to fix upon Stringfellow notice of the alleged falsity of the certificate of acknowledgment and of her alleged misunderstanding of the legal effect of the deed she executed. In several paragraphs of the charge the court, in effect, instructed the jury that if at the time Mrs. Braselton's acknowledgment to the deed was taken Bern Wilson, the notary who took it, or the firm of Wilson, Dalton  Wilson, of which he was a member, were the agents or attorneys of Stringfellow or the Amarillo National Bank for the collection of two thousand dollars owing by Braselton to the bank, then Stringfellow and the bank would be chargeable with knowledge of any failure of the notary to correctly take Mrs. Braselton's acknowledgment to the deed, and also with any notice which the notary had that Mrs. Braselton understood the deed to be a mortgage. In this we believe there was error. An agent or attorney employed to collect a debt has no authority to receive property in lieu of money in satisfaction of the debt. Mechem on Agency, articles 375 and 819. And if it be true, as contended by appellants, that prior to the execution of the deed Braselton had agreed to sell Stringfellow the property in consideration of a credit to be given on the indebtedness Braselton owed the bank, and that nothing was left to be done by Braselton and wife to consummate the trade except to execute, acknowledge and deliver the deed, the authority previously given the attorney to collect the debt in money would not of itself be authority to act as the agent of Stringfellow in procuring the execution *Page 4 
of the deed by Mrs. Braselton. Missouri, K.  T. Ry. Co. v. Belcher, 88 Tex. 549 (Sup.Ct.).
The reasoning above advanced applies with equal force to the fifth paragraph of the court's charge, wherein the jury are in effect instructed that notice to Bern Wilson that plaintiff did not willingly execute the deed would be notice to the appellants of that fact, if at the time Bern Wilson or his firm of attorneys were the attorneys of appellants generally without any reference to the scope or character of such employment.
Appellee contends in effect that if such an error occurs in some paragraphs of the charge, the same was cured by instructions given in the seventh paragraph, wherein the jury were instructed in substance that Stringfellow would not be bound by the act, declaration or conduct of any person unless such person was authorized to do and perform same, or unless Stringfellow afterwards learned of such act or declaration and with such knowledge accepted the benefits or fruits thereof. Our attention has not been called to any evidence in the record, nor have we been able to find any, tending to prove that Stringfellow was notified of any irregularities in the matter of taking the acknowledgment of Mrs. Braselton to the deed, nor of her understanding that it was a mortgage at the time she executed and acknowledged it, unless notice to Bern Wilson was in law notice to Stringfellow. The charge of the court is also subject to the criticism by appellant that the issue of whether or not Mrs. Braselton acknowledged that she had willingly signed the deed was submitted in the third paragraph and repeated in the fourth paragraph of the charge, and that the plaintiff's contention that Bern Wilson had been employed by Stringfellow to procure the execution of the deed was presented with unnecessary frequency, thereby giving it undue prominence.
Under their fourth assignment of error appellants contend that the failure of the notary to explain the deed to Mrs. Braselton privily and apart from her husband would be immaterial if she in fact fully understood it at that time from some other source. To hold with this contention would be to dispense with one of the statutory requirements in taking the acknowledgment of a married woman to a deed conveying her homestead, and the contention is overruled. (Kopke v. Votaw,95 S.W. 15.)
In view of another trial we suggest further that if plaintiff signed the instrument with the understanding that it was a deed, the fact that she also understood that her husband should have the option to repurchase the property for two thousand dollars within a given period of time would not furnish the basis for a recovery. Miller v. Yturria, 69 Tex. 549; Rotan Grocery Co. v. Turner, 46 Texas Civ. App. 534[46 Tex. Civ. App. 534].
For the errors above indicated the judgment of the trial court is reversed and the cause remanded for a new trial.
Reversed and remanded. *Page 5